Citation Nr: 1019823	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-16 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for degenerative joint 
disease of multiple joints.

3.  Entitlement to service connection for carpal tunnel 
syndrome.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a jeep accident, to include claims of 
entitlement to service connection for a neck disability, 
headaches, a visual disability, and posttraumatic stress 
disorder (PTSD).

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a jeep accident, to include a claim of 
entitlement to service connection for sleep apnea.   

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a jeep accident, to include claims of 
entitlement to service connection for a facial disability and 
a sinus disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1956 to April 1958.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In January 2010, the Veteran testified at a video conference 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing has been reviewed and is associated 
with the claims file.  At the hearing, the Veteran was 
afforded 60 days to submit additional evidence.  In January 
2010, the Veteran submitted a letter from his doctor along 
with a waiver of initial regional office consideration of the 
evidence.

The Board notes that the Veteran filed a claim in September 
1965 for entitlement to service connection for the residuals 
of a jeep accident, which was denied by a March 1966 rating 
decision.  The Veteran has only asserted that his claims of 
entitlement to service connection for a facial disability, a 
neck disability, headaches, a visual disability, PTSD, a 
sinus disability, and sleep apnea were caused by this jeep 
accident.  Therefore, even though the RO did not specifically 
frame these issues as whether new and material evidence has 
been submitted, the Board has titled these issues as they 
appear on the title page and will adjudicate them as claims 
to reopen a previously denied claim.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for the residuals of a jeep accident, to include 
claims of entitlement to service connection for a facial 
disability, a sinus disability, and sleep apnea is addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not show that the 
Veteran is currently diagnosed with skin cancer.

2.  The competent evidence of record does not show that the 
Veteran is currently diagnosed with degenerative joint 
disease.

3.  The competent evidence of record does not show that the 
Veteran's carpal tunnel syndrome is a result of his active 
military service.
4.  In its March 1966 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for the 
residuals of a jeep accident because there was no evidence 
that he had any current residuals from his in-service jeep 
accident.  The Veteran did not appeal the decision, and it 
became final.

5.  Evidence received subsequent to the March 1966 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of entitlement to service 
connection for the residuals of a jeep accident, to include a 
neck disability, headaches, a visual disability, and PTSD.

6.   Evidence received subsequent to the March 1966 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for the residuals of a jeep accident, to include a facial 
disability and a sinus disability.
 

CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have incurred or 
been aggravated therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.311 (2009). 

2.  Degenerative joint disease was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have incurred or been aggravated therein.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).
 
3.  Carpal tunnel syndrome was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002); C.F.R. §§ 3.159, 3.303 (2009).

4.  The March 1966 rating decision is final.  38 U.S.C.A. 
§ 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1965).  
5.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for the residuals 
of a jeep accident, to include claims of entitlement to 
service connection for a neck disability, headaches, a visual 
disability, and posttraumatic stress disorder is not 
reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2009).  

6.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for the residuals 
of a jeep accident, to include claims of entitlement to 
service connection for a facial disability and a sinus 
disability is reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 
20.1103 (2009).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In May 2005 and August 2005 correspondence, the RO advised 
the Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorders 
and described the types of evidence that the Veteran should 
submit in support of his claims.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claims.  The 
Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson.  19 Vet. App. 473, 484 (2006). 
 However, the Board has concluded that the preponderance of 
the evidence is against the Veteran's claim.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot, and 
the absence of notice regarding these elements should not 
prevent a Board decision.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In particular regard to the additional notice requirements 
relevant to the Veteran's request to reopen his claims of 
entitlement to service connection for a facial disability, a 
neck disability, headaches, a visual disability, and PTSD, 
the Board notes that the RO explained in the May 2005 VCAA 
notice letter that the Veteran's claims were previously 
denied and that the decision had become final.  The RO also 
explained that VA needed new and material evidence in order 
to reopen the Veteran's claims and defined new and material 
evidence as evidence submitted to VA for the first time that 
pertained to the reason the claim was previously denied.  The 
RO further explained that the Veteran's claim was previously 
denied because the evidence did not show that he had any 
residuals from his in-service jeep accident.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).      

The Board further notes that the Veteran was provided with a 
copy of the November 2005 rating decision and the April 2007 
statement of the case (SOC), which cumulatively included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, and a summary of the evidence 
considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

To fulfill its statutory duty to assist, the RO associated 
the Veteran's private treatment records and service treatment 
records with the claims file to the extent possible.  VA does 
not have a duty to provide a compensation and pension 
examination in a claim to reopen a previously denied claim 
until new and material evidence has been submitted or, in 
service connection claims, unless there is evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of a disability and evidence that establishes the 
Veteran suffered an event, injury, or disease in service.  As 
discussed below, the Veteran has not submitted new and 
material evidence and there is either no evidence of a 
current diagnosed disability or an in-service event, injury, 
or disease to require a compensation and pension examination.  
38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4)(i); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claims.  Accordingly, 
the Board will proceed with appellate review.  


Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Degenerative Joint Disease, Carpal Tunnel Syndrome, Skin 
Cancer

The Veteran filed a claim for entitlement to service 
connection for degenerative joint disease of multiple joints, 
carpal tunnel syndrome, and skin cancer in June 2005.  He did 
not specify an event or injury that caused his degenerative 
joint disease or carpal tunnel syndrome, but he did state 
that he believes his skin cancer was caused by radiation 
exposure on the Marshall Islands.  At his video conference 
hearing, the Veteran testified that he was diagnosed with 
arthritis in his hands and shoulders and had carpal tunnel 
syndrome in both hands.  However, the first element required 
to establish entitlement to service connection is the 
existence of a current disability, and the evidence of record 
does not demonstrate that the Veteran is currently diagnosed 
with degenerative joint disease or skin cancer.  There is 
also no evidence of any in-service injury or event that would 
indicate the incurrence of carpal tunnel syndrome during the 
Veteran's period of active military service.  

The record contains both the Veteran's service treatment 
records and the private treatment records identified by the 
Veteran.   None of the records contain treatment for 
arthritis, degenerative joint disease, or skin cancer.  
Furthermore, although the Veteran was diagnosed with carpal 
tunnel syndrome in 1994, he was not treated for carpal tunnel 
syndrome in service, and his upper extremities were found 
clinically normal during his separation examination.  The 
Board notes that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Therefore, as the Veteran is not currently diagnosed with 
skin cancer or degenerative joint disease and there is no 
indication of any treatment or complaints of carpal tunnel 
syndrome in service, the Board finds that the preponderance 
of the evidence weighs against the Veteran's claims.  Thus, 
service connection is not warranted, and the Veteran's claims 
are denied. 

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     

New and Material Evidence

The Veteran's current claim involves entitlement to service 
connection for the residuals of a jeep accident in service, 
to include entitlement to service connection for a facial 
disability, a neck disability, headaches, a visual 
disability, a sinus disability, and PTSD.  He filed his 
original claim for service connection for these residuals in 
September 1965 and was denied by a March 1966 rating 
decision.  The RO denied the Veteran's claim because there 
was no evidence of any residuals of the jeep accident.  The 
Veteran did not appeal this decision, and it became final.  

In March 2005, the Veteran filed a request to reopen his 
claims.  In November 2005, the RO denied the Veteran's claims 
because the evidence did not show that he had any currently 
diagnosed disabilities for the claims he filed.  As a 
preliminary matter, the Board notes that the Veteran's 
current claims involve entitlement to service connection for 
the residuals of a jeep accident.  These claims are based 
upon the same disabilities as the Veteran's previous claim, 
which was denied in the March 1966 rating decision that 
became final.  As such, it is appropriate for the Board to 
consider the claim as a request to reopen the Veteran's 
previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 
(Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

If evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the RO, in its previous rating decision, 
denied service connection for the residuals of a jeep 
accident because it found that the Veteran did not suffer 
from any residuals of the jeep accident at the time.  The 
Veteran received notification of the denial of his claim and 
was advised regarding his appellate rights in April 1966.  
However, he did not appeal the decision to the Board, and it 
became final.  

The evidence of record at the time of the March 1966 rating 
decision included the Veteran's service treatment records and 
a November 1965 compensation and pension examination report.  
Since the March 1966 rating decision, the Veteran submitted 
his private medical records and a statement regarding his 
PTSD stressor. 

After reviewing the evidence received since March 1966, the 
Board finds that it does not qualify as new and material 
evidence sufficient to reopen the claims that relate to his 
claimed neck and visual disabilities, headaches, and PTSD 
because none of the evidence shows that the Veteran has been 
diagnosed with those chronic disabilities as a result of his 
in-service jeep accident.  However, the Veteran's private 
physician wrote in a January 2010 letter that he has been 
seeing the Veteran "as a result of a post traumatic injury 
to his face sustained while he was in the service.  He 
continues with chronic recurrent facial pain and sinus 
infections and difficulties."  The Board finds that this 
statement is sufficient to reopen the Veteran's facial 
disability and sinus disability claims.  However, the 
physician did not mention the Veteran's other claimed 
disabilities and did not provide any nexus opinion or 
explanation regarding whether the Veteran's disabilities were 
related to service or what facial disabilities existed.  
Furthermore, there is still no evidence of any diagnosis of a 
neck disability, visual disability, headaches, or PTSD.  

Therefore, the Board finds that the factual and legal status 
of the Veteran's claim is essentially the same as it was in 
1966 as it pertains to the Veteran's claimed neck and visual 
disabilities, headaches, and PTSD.  There is a complete lack 
of medical evidence to indicate that the Veteran is currently 
diagnosed with any chronic disability related to those claims 
that were caused by his in-service jeep accident.  Where, as 
here, the determinative issue is one of medical diagnosis or 
causation, competent medical evidence is required.  Lay 
assertions of medical causation are insufficient to reopen a 
claim under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  There was no medical evidence when the RO 
last denied the Veteran's claim in 1966 that indicated that 
the Veteran was diagnosed with a neck disability, a visual 
disability, headaches, or PTSD, and there remains a lack of 
such evidence today.  Accordingly, the Board finds that the 
evidence received subsequent to March 1966 is not new and 
material and does not serve to reopen the claim of 
entitlement to service connection for the residuals of a jeep 
accident, to include a neck disability, a visual disability, 
headaches, or PTSD
  
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claims and that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

However, the Board finds that the Veteran's physician's 
January 2010 letter contained evidence that had not been 
submitted before and provides a reasonable possibility for 
substantiating the Veteran's claim because it provided 
evidence that the Veteran has received treatment for a facial 
and sinus disability as a result of an in-service injury to 
his face.  Thus, it is sufficient to reopen the Veteran's 
claim.  Accordingly, having determined that new and material 
evidence has been submitted, the Veteran's claim of 
entitlement to service connection for the residuals of a jeep 
accident, to include a facial disability and a sinus 
disability, is reopened.  However, although the additional 
evidence is sufficient to reopen the claim, further efforts 
to assist the Veteran in substantiating his claim must be 
completed before the Board can consider the merits. 
    

ORDER

1.  Entitlement to service connection for skin cancer, to 
include as secondary to exposure to ionizing radiation, is 
denied.

2.  Entitlement to service connection for degenerative joint 
disease of multiple joints is denied.

3.  Entitlement to service connection for carpal tunnel 
syndrome is denied.  

4.  New and material evidence has not been presented, and the 
claim of entitlement to service connection for the residuals 
of a jeep accident, to include claims of entitlement to 
service connection for a neck disability, headaches, a visual 
disability, and PTSD, is not reopened.  The appeal is denied.

5.  New and material evidence having been presented, the 
claim of entitlement to service connection for the residuals 
of a jeep accident, to include a facial disability and a 
sinus disability, is reopened and, to this extent, the appeal 
is granted. 


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a jeep accident, to include claims of 
entitlement to service connection for a facial disability, a 
sinus disability, and sleep apnea.  

Initially, the Board notes that a preliminary review of the 
record reveals that a remand for additional notification is 
necessary with respect to the Veteran's claimed sleep apnea.  
The Court of Appeals for Veterans Claims has held that when a 
veteran is attempting to reopen a previously disallowed 
claim, VA must notify the veteran of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.  The Veteran filed these claims 
in June 2005, but the August 2005 VCAA notice letter did not 
adequately address the notice elements required by Kent.

As for the Veteran's claimed facial and sinus disabilities, 
VA must provide a compensation and pension examination to a 
Veteran when the information and evidence of record (1) 
contains competent lay or medical evidence of a current 
diagnosed disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R §§ 3.309, 
3.313, 3.316, and 3.317 manifesting during the applicable 
presumptive period if the Veteran has the required service to 
trigger the presumption; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  The Veteran claimed that he 
suffered injuries when a jeep ran over his face in service, 
and his doctor noted that he has been seeing the Veteran for 
facial pain and sinus infections and difficulties as a result 
of a posttraumatic injury to his face while he was in the 
service.  Therefore, the Board finds that, upon remand, the 
Veteran should be afforded with a compensation and pension 
examination to determine the nature, severity, and etiology 
of his facial and sinus disabilities.  
 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.   Provide the Veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The VCAA notice should advise the 
Veteran of what evidence and information is 
necessary to reopen his claim and what 
evidence is necessary to substantiate the 
elements required to establish service 
connection that were found insufficient in 
the prior denial of his claim for the 
residuals of a jeep accident, to include 
claims of entitlement to service connection 
for a sinus disability and sleep apnea, as 
outlined by the Court in Kent v. Nicholson, 
20 Vet. App. 1 (2006), including what 
constitutes new and material evidence.  The 
Veteran should be afforded the appropriate 
period of time for response to all written 
notice and development as required by VA 
law.

2.	Afford the Veteran with an appropriate 
examination to determine the nature, 
severity, and etiology of his facial and 
sinus disabilities.  The claims file and a 
copy of this remand must be made available 
to and reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should specifically state 
whether or not the Veteran's facial 
disability and sinus disability are at least 
as likely as not (i.e., probability of 50 
percent) etiologically related to the 
Veteran's active military service. 
The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

3.	Upon completion of the foregoing, the RO 
should adjudicate the Veteran's claim.  If 
the benefits sought on appeal remain denied, 
the RO should provide the Veteran and his 
representative a supplemental statement of 
the case and the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


